--------------------------------------------------------------------------------


Executive Change of Control Severance Benefit
 


1.
POLICY



Transocean Inc. (together with its subsidiaries, unless the context requires
otherwise, the “Company”) will provide, or will cause the appropriate employing
subsidiary to provide, the severance benefits as defined herein to designated
executives who are terminated for other than Cause or who leave for Good Reason,
in either case within 24 months after a Change of Control.


2.
PURPOSE



The purpose of this policy is to define the severance policy of the Company for
designated executives after a Change of Control.


3.
SCOPE



This policy shall only apply to certain executives designated by the Company’s
Board of Directors in its sole discretion. As a condition precedent to receipt
of these severance benefits, each executive will be required to execute a
binding release satisfactory to the Company pursuant to which such employee
releases the Company and its affiliates from any liability in connection with
employment by the Company and its affiliates. To the extent an executive is
entitled to the benefits of this policy, such executive shall not be entitled to
the benefits under the Company’s Executive Severance Benefit effective February
9, 2005.


4.
PROCEDURE



Executives who, within 24 months after a Change of Control, are terminated for
other than Cause or leave the Company for Good Reason as defined under this
policy shall be provided the following payments, benefits and other services as
hereinafter defined, with payments to be made within eight (8) business days
after execution of a satisfactory release.



 
4.1
Base Salary



The Company will pay base salary up to the date of termination.



 
4.2
Bonus



The Company will pay the executive a prorata share of the bonus opportunity up
to the date of termination at the then projected year end rate of payout, in an
amount, if any, as determined by the Executive Compensation Committee in its
sole discretion.



 
4.3
Severance



The executive will be eligible to receive a lump sum cash severance payment
equal to 2.99 times the sum of (a) base salary of the executive calculated using
the higher of the annual base salary in effect at the time of termination or
that in effect on the date of the Change of Control and (b) any target bonus at
the 100% level for which the executive is eligible for the fiscal year in which
the termination of employment occurs.
 

--------------------------------------------------------------------------------


 

 
4.4
Long Term Incentives



Terminations of employment made under the provisions of this policy shall,
unless otherwise governed by the specific award and plan, for purposes of any
long term incentive plan (“LTIP”) awards held by the executive be deemed “For
the Convenience of the Company”, as defined within the individual LTIP award
documents.



 
4.5
Outplacement



The executive will be eligible to receive outplacement services the duration and
costs for which shall be determined by the then prevailing Human Resources’
practice concerning use of outplacement services, and in no event should exceed
a cost to the Company of 5% of the base annual salary of the executive used to
determine the severance payment in Section 4.3.



 
4.6
Excise Tax



If any of the payments or benefits received by the executive designated to
participate, whether or not pursuant to this policy, will be subject to the
Excise Tax, then the Company shall pay to the executive an additional amount
(“Gross-Up Payment”) such that the net amount retained by the executive, after
deduction of any Excise Tax on the total payments and any federal, state and
local income and employment taxes and Excise Tax upon the Gross-Up Payment,
shall be equal to the amount executive would have otherwise received without
such Excise Tax; provided, however, that if it shall be determined that the
executive is entitled to a Gross-Up Payment, but that the total to be paid to
executive does not exceed 110% of the greatest amount (the “Reduced Amount”)
that could be paid to the executive such that the receipt of the total would not
give rise to any Excise Tax, then no Gross-Up Payment shall be made to the
executive and the total payments to executive in the aggregate shall be reduced
to the Reduced Amount.



 
4.7
Supplemental Retirement Plan



For purposes of determining the executive’s benefits under the Company’s
Supplemental Retirement Plan, the executive shall be assumed to have three (3)
additional years of age and service credits for vesting and benefit accrual
(subject to the maximum services period under the Company’s Retirement Plan),
for purposes of calculating the amount under Section 4.1(a)(1) of the
Supplemental Retirement Plan that would otherwise have been payable under the
Company’s Retirement Plan; provided, further, that for purposes of determining
“final average earnings” under the Company’s Retirement Plan, the executive’s
employment shall be deemed to have continued for three (3) years following
termination with the annualized base salary rate and the annual incentive award
used in the calculation of base and bonus compensation per Section 4.3 of this
policy.



 
4.8
Other Benefits



Any other termination benefits will be managed consistent with current severance
practices for non-executive employees.
 
2

--------------------------------------------------------------------------------




5.
DEFINITIONS



“Cause” for termination by the Company of the executive’s employment shall mean
(i) the willful and continued failure by the executive to substantially perform
the executive’s duties with the Company (other than any such failure resulting
from the executive’s incapacity due to physical or mental illness) after a
written demand for substantial performance is delivered to the executive by the
Board which demand specifically identifies the manner in which the Board
believes that the executive has not substantially performed the executive’s
duties, or (ii) the willful engaging by the executive in conduct which is
demonstrably and materially injurious to the Company or its subsidiaries,
monetarily or otherwise. For purposes of clauses (i) and (ii) of this
definition, no act, or failure to act, on the executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the executive not in good faith
and without reasonable belief that the executive’s act, or failure to act, was
in the best interest of the Company.


“Change in Control” - a Change in Control shall be deemed to have occurred for
purposes of this policy if the event set forth in any one of the following
paragraphs shall have occurred:


(I.) any person or entity ( “Person”) is or becomes the Beneficial Owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates) representing 20% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (i)
of paragraph (III) below; or


(II.) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company) whose appointment
or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended; or


(III.) there is consummated a scheme of arrangement, merger or consolidation of
the Company or any direct or indirect subsidiary of the Company with any other
corporation, other than (i) a scheme of arrangement, merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior to such scheme of arrangement, merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, at least 65% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a scheme of arrangement, merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates other than in connection with the acquisition
by the Company or its Affiliates of a business) representing 20% or more of the
combined voting power of the Company’s then outstanding securities; or
 
3

--------------------------------------------------------------------------------




(IV.) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 65% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.


Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all or the assets of the Company
immediately following such transaction or series of transactions.


“Excise Tax” shall mean any excise tax imposed under section 4999 of the Code.


“Good Reason” for termination by the executive of the executive’s employment
shall mean the occurrence (without the executive’s express written consent)
within 24 months after any Change in Control of any one of the following acts by
the Company, or failures by the Company to act:


(I.) a reduction in the executive’s annual base salary as in effect on the date
of the Change in Control or as the same may be increased from time to time
except for across-the-board salary reductions similarly affecting all senior
executives of the Company and all senior executives of any Person in control of
the Company;


(II.) the failure by the Company to continue in effect any compensation plan in
which the executive participates immediately prior to the Change in Control
which is material to the executive’s total compensation, including but not
limited to the Company’s Long Term Incentive Plan and the Performance Award and
Cash Bonus Plan or any substitute plans adopted prior to the Change in Control,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan or unless the Company
eliminates the compensation plan for all participants, or the failure by the
Company to continue the executive’s participation therein (or in such substitute
or alternative plan) on a basis not materially less favorable, both in terms of
the amount or timing of payment of benefits provided and the level of the
executive’s participation relative to other participants, as existed immediately
prior to the Change in Control;


(III.) the failure by the Company to continue to provide the executive with
benefits substantially similar to those enjoyed by the executive under any of
the Company’s pension, savings, life insurance, medical, health and accident, or
disability plans in which the executive was participating immediately prior to
the Change in Control (except for across-the-board changes similarly affecting
all senior executives of the Company and all senior executives of any Person in
control of the Company), the taking of any other action by the Company which
would directly or indirectly materially reduce any of such benefits or deprive
the executive of any material fringe benefit or perquisite enjoyed by the
executive at the time of the Change in Control, or the failure by the Company to
provide the executive with the number of paid vacation days to which the
executive is entitled on the basis of years of service with the Company in
accordance with the Company’s normal vacation policy in effect at the time of
the Change in Control.
 
4

--------------------------------------------------------------------------------




The executive’s right to terminate the executive’s employment for Good Reason
shall not be affected by the executive’s incapacity due to physical or mental
illness. The executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.


6.
RESPONSIBILITY



Except as otherwise stated herein, this policy will be administered by the Vice
President of Human Resources. This policy is subject to review, change or
cancellation at any time at the sole discretion of the Executive Compensation
Committee of Transocean Inc., provided, however, that the policy shall not be
changed as to the designated executives after a Change of Control.


7.
SECTION 409A



Notwithstanding anything in this policy to the contrary, if any payment or
benefit under this policy would result in the imposition of an additional tax
under Section 409A of the Internal Revenue Code and related regulations and
United States Department of the Treasury pronouncements, that provision of this
policy will be reformed to avoid imposition of the applicable tax.


8.
EFFECTIVE DATE



The effective date of this policy is July 15, 2005.
 
5

--------------------------------------------------------------------------------